El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
En una escritura que fué presentada al Registrador de la Propiedad de Arecibo para su inscripción fueron agru-padas seis porciones de terreno colindantes entre sí formando una sola finca “compuesta según los títulos de adquisición de 198 cuerdas y media, equivalentes a 78 hectáreas, 41 áreas, 84 centiáreas, y según mensura practicada últimamente por el geómetra Señor Arturo Giráu, con citación de. los dueños de los predios colindantes, su exacta medida superficial es la de 212 cuerdas, equivalentes a 83 hectáreas, 32 áreas, 50 centiáreas de terreno llano y quebrado a pastos y con plan-taciones de café, plátanos y cañas de azúcar.” En la escri-tura se consigna además que “de las expresadas 212 cuerdas de terreno 177 están' enclavadas en el barrio Aibonito y 35 en el de Campo Alegre, ’ ’ descrita en su totalidad en la forma ordinaria por sus linderos. La nota del registrador en lo que respecta a la cuestión envuelta en este caso se expresa como sigue:
“Hecha la agrupación que comprende este documento solo en cuanto a la cabida de ciento noventa y ocho cuerdas cincuenta cén-timos, al folio 26 del tomo 34 de Hatillo, finca número 1784, inscrip-ción Ia., y denegada la inscripción en cuanto al resto de trece cuer-das cincuenta céntimos de su cabida total, por no aparecer registrada a favor de Don Sebastián Figueroa Colón ni al de otra persona.
*659No puede ser sostenida la nota. Véase el caso de Cobb v. El Registrador, 12 D. P. R., 218; 1 Galindo (Edición de 1903) pág. 581; Odriozola, págs. 774,775.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey. -
El Juez Asociado Sr. del Toro disintió.